DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
2-4, 6 and 9
Pending:
1, 5, 7-8 and 10-25
Withdrawn:
10-13 and 15-20
Examined:
1, 5, 7-8, 14 and 21-25
Independent:
1
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting


Priority
As detailed on the 9/14/2020 filing receipt, this application is a 371 of a PCT application filed 7/7/2017.  While this application claims priority to as early as 7/7/2016, neither of the priority documents preceding the PCT application clearly supports the present claims.  For example, neither priority document preceding the PCT application clearly teaches the recited "synthetic solar cell," "gate switch" or "affinity blocks."  At this point in examination, all claims have been interpreted as being accorded 7/7/2017 as a priority date.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The 112/b rejections are withdrawn, however new rejections are applied.
The previous 103 rejection is withdrawn, and a new rejection is applied.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, 7-8, 14 and 21-25 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
coded chemical
The meaning of "coded" chemical is unclear at least because it is unclear how "coded" relates to the structure of the "chemical."  The specification discloses examples but does not define the term "coded chemical," e.g. [25].  Although claims are interpreted in light of the specification, limitations from the specification are not read into a claim absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  This rejection might be overcome by amending to further specify the intended meaning of "coded" and the relationship of that meaning to the "chemical."

Also, the recitation renders the claim indefinite in view of the related rejection under 112(a).
1
gate switch
The meaning of "gate switch" is unclear at least because it is unclear what is the meaning of this combination of terms beyond their individual common meanings.  It is unclear how the terms relate to each other.  It is unclear what structure of the recited "plasmid" is required to result from "having" a "gate switch."  The specification discloses examples but does not define the term "gate switch," particularly not in the context of the recited "plasmid having a... gate switch," e.g. [25].  This rejection might be overcome by amending to 

Also, it is unclear whether the recited "plasmid" is required to code for or to directly comprise the recited "gate switch."

Also, the recitation renders the claim indefinite in view of the related rejection under 112(a).
1
affinity blocks
The meaning of an "affinity block" is unclear at least because it is unclear what is the meaning of this combination of terms beyond their individual common meanings.  It is unclear how the terms relate to each other.  It is unclear what structure of the recited "gate switch" is required to result from being "formed from" a "affinity blocks."  The specification discloses examples but does not define the term "gate switch," particularly not in the context of the recited "plasmid having a... gate switch," e.g. [25].  This rejection might be overcome by amending to further specify the intended meaning of "affinity blocks" and the relationship of that meaning to the "gate switch."

Also, the order of relationships, i.e. the recited "coded chemical" comprising a "plasmid" comprising a "gate switch formed from affinity blocks" does not clearly correspond to at least the disclosed "The coded chemical (e.g., plasmid) may comprise affinity blocks arranged in predetermined patterns to define a base code
comprising gate switches (e.g., clusters of molecules)" at, for example, [25].

Also, the recitation renders the claim indefinite in view of the related rejection under 112(a).
1
defining a bridge
The meaning of an "defining a bridge" is unclear at least because it is unclear what is the meaning of this combination of terms beyond their individual common meanings.  It is unclear how the terms relate to each other and what effect the result is required to have on the claimed structure of the recited claim elements.  It is unclear what structure of the recited "gate switch" is required to result from being required to "defining a bridge..."  The specification discloses examples but does not define the phrase "defining a bridge," particularly not in the context of the recited, e.g. [38].  This rejection might be overcome by amending to further specify the intended meaning of "defining a bridge" and the relationship of that meaning to the "gate switch."

Also, the recitation renders the claim indefinite in view of the related 
1
upon exposure to light, the gate switch is configured to trigger...
The recitation renders the claim indefinite because the recitation appears to require that the recited "configured to" is contingent on the recited "upon exposure."  Possibly the claim should read " so that, upon exposure to light, the gate switch [[to ]]triggs[[er]]..."
1
configured to trigger
At least because of the above rejection of the recited "gate switch," then also it is unclear how to implement the recited "gate switch configured to trigger..."

Also, while there is the disclosed "EXAMPLE 1" at [80-115], it is not clear that the claim is limited to the embodiment of that example.

Also, the recitation renders the claim indefinite in view of the related rejection under 112(a).
5, 8, 21
trigger the chemical agent to perform an operation to generate the output,
It is not clear how some of the recited embodiments of the "chemical agent" could have structure "to perform an operation..."  Generally, it might have been clear to PHOSITA that an enzyme could have structure to perform an action.  Generally, it is not clear how any chemical agent other than an enzyme could "perform an operation."  Even a catalyst does not perform an action but rather modulates the speed of an action performed by another structural mechanism.  Thus, the claim is indefinite with respect to the not-clearly-enzymatic members of the recited "group," for example, "ADP," etc.

Relatedly, some of the same candidate embodiments of the "chemical agent" as a triggered operator in claim 5 also are candidate embodiments of the "output" in claim 8, causing the scope of the "chemical agent" and the "output" to overlap.  Even though claim 8 does not depend from claim 5, it is not clear how to interpret the dual roles of the overlapping elements in either claim, rendering claims 5 and 8 indefinite.

Relatedly, claim 21 is indefinite with respect to the role of "ATP" as either "chemical agent" in claim 5 or "output" in claim 21.
7
The synthetic solar cell of claim 1, further comprising a buffer
The required structural relationship is unclear between the recited "buffer" and the other already-recited elements of the "cell."
14
The synthetic solar cell of claim 1, further comprising a catalyst
The required structural relationship is unclear between the recited "catalyst" and the other already-recited elements of the "cell."
22
the output is a power output
It is not clear, structurally, how to interpret "power output" relative to the recited "cell" and its already-recited elements.  For example, it is not clear what, structurally, must be "generated" as "power 

Relatedly, any relationships are unclear between such embodiments of "power output" and the already-recited elements of the "cell."
23
The synthetic solar cell of claim 1, wherein the coded chemical further comprises amino acids arranged into proteins.
The relationship is unclear between the claim 23 recited "coded chemical" comprising "proteins" and the claim 1 recited "coded chemical comprising... nucleic acids of" a "plasmid."

Also, the relationships are unclear between the single "coded chemical" and the plural "proteins."
24
the membrane is a synthetic
membrane
In the context of a claim to a claim to a machine, manufacture or composition, scoped according to its recited structural elements, the recited "synthetic" renders the claim indefinite at least because the recited "synthetic" reads on embodiments having the same structure as a natural, non-synthetic membrane.  This is because a BRI of "synthetic membrane" reads on a membrane created via a non-natural process but having the same structure as a membrane resulting from a natural process.  Since, structurally, there is not distinction between the two, then it is not clear what, if any, limitation is created by the instantly recited "synthetic."  Depending on resolution of this rejection, a rejection under 112(d) also may apply.

Additionally, the recited "synthetic," in the recited context of a "synthetic membrane" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
25
the membrane is a natural membrane
It is unclear whether the recited "natural" refers to the process of making or acquiring the membrane or to the structure of the membrane.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description
Claims 1, 5, 7-8, 14 and 21-25 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.

Claim 1 recites "A synthetic solar cell... comprising:..." and "...a coded chemical comprising a plasmid having at least one gate switch formed from affinity blocks made of nucleic acids of the plasmid, the gate switch defining a bridge between light and the chemical agent whereby, upon exposure to light, the gate switch is configured to trigger the chemical agent to perform an operation..."
Importantly, the claim is interpreted as directed to a machine, manufacture or composition, scoped according to its recited structural elements, as opposed to a process scoped according to its steps.
The specification discloses ([25], emphasis added):
...The coded chemical (e.g., plasmid) may comprise affinity blocks arranged in predetermined patterns to define a base code comprising gate switches (e.g., clusters of molecules) capable of storing information in multiple layers to connected [sic] the coded chemicals to their environmental factors. These patterns may be pre-defined to store large volumes of information that are automatically triggered to provide an outcome upon receipt of a known environmental input in a multi-layered configuration that provides iterative processing across multiple directions to generate the predetermined, corresponding outcome, thereby reducing processing time."

The specification discloses ([34], emphasis added):
The coded chemical 111 may comprise any programmable chemical and/or materials such as synthetic or/and natural polymers, made of a sequence of monomeric subunits, that are engineered or modified to store/embed codes (information) in chemical/electrostatic/hydrogen/ polar and non- polar bonds between the affinity blocks in their molecular subunits, and/ or in the pattern and sequence of their affinity blocks (e.g., as a sequence of alphabetic and digit characters in a language or coding system respectively). The coded chemicals may be engineered to be multifunctional (e.g., may be engineered to function as coding and energy-producing units at the same time), as well as being self-regulating in response to their environmental stimuli by direct connection to a wide range of logic gates which are connected to the environmental factors. For example, a logic gate may be responsive to a wide range of environmental stimuli including chemical, mechanical, physical, optical, electromagnetic, etc.
It is not clear how to interpret at least the recited "coded chemical," "gate switch," "affinity blocks," "defining a bridge" and "configured to trigger."  While these terms may read on, for example, 
For example, to the extent that the claim is not limited to the structure of natural genetic and protein synthesis mechanisms, then the claim does not recite structure sufficient to define alternative, non-natural mechanisms.  The claim recites "a coded chemical" but does not specify any particular code, nor any particular mechanism operating on that code, noting that to be limiting such a code and mechanisms generally would need to be claimed as structural elements of the "cell."  Similarly, the claim recites a "gate switch formed from affinity blocks made of nucleic acids," but it is not clear what is a "gate switch," what are "affinity blocks," and what type of "nucleic acids" are being referenced, e.g. DNA, RNA, or non-natural nucleic acids.  It is not clear that "gate switch" is a term known to PHOSITA, and the term is not clearly defined in the specification.  There is a similar lack of clarity with regard to "affinity blocks." 
More generally, it is not clear that there are any definitions in the specification such as would import limitations into the claim.  Although claims are interpreted in light of the specification, limitations from the specification are not read into a claim absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
A claim to natural genetic DNA, natural transcription and translation, natural protein synthesis might rely on PHOSITA knowledge of those natural mechanisms.  As the instant claim is interpreted as reading on embodiments including the above natural mechanisms but also including alternative mechanisms, then there is an elevated need for disclosure as to those alternative mechanisms relative to a claim limited to natural mechanisms, and it is not clear that the instant claim, in view of the specification, addresses this need.
As such, it is not clear that there is sufficient recitation and written description support for 
As appropriate, this rejection may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
coded
The recited "coded chemical," is interpreted as reading on any "chemical" conveying any form of information, e.g. RNA, DNA, a chemical in a signaling pathway, etc.  The specification discloses (e.g. [25]) but does not define the term "coded."
1
A synthetic solar cell...
In the recited "synthetic... cell," the recited "synthetic," in a BRI, does not clearly affect the scope of the claim.  This is because the recited "cell" is interpreted under 101 as a machine, manufacture or composition of matter, the scope of which is interpreted strictly according to its claimed structure.  It is not clear that any cell's structure being "synthetic," interpreted in a BRI as "non-natural," necessarily causes the "cell" to differ from a non-"synthetic," i.e. naturally occurring, cell.

Applicant's 5/18/2021 remarks stated "the term 'synthetic' means "that an object is not naturally occurring. Instead, the object was synthesized or made by human intervention" (emphasis added).

First, it cannot be agreed that "synthetic" means that an object "is not naturally occurring," since clearly objects occurring in nature also can be made by human intervention, e.g. entirely via human intervention, naturally occurring water can be broken down into hydrogen and oxygen and then those products can be burned to recreate water which is structurally indistinguishable from naturally occurring water.  Thus, while some objects of human intervention may not occur in nature, it cannot be true that no object of human intervention separately occurs in nature in a structurally equivalent form nor that "synthetic" can mean "not naturally occurring."

Second, and more important in the context of patent law, the above-stated "synthesized or made by human intervention," as a definition of "synthetic," creates a product-by-process limitation.  That is, the BRI of "synthetic" depends on how an element of a claim was made.  However, a product-by-process limitation only is limiting to the extent that it affects the structure of the element.  Generally, that a claim element is "synthesized or made by human intervention" does not ensure that its structure will differ from a naturally occurring object, as in the example of water above.  Therefore, a BRI of the element cannot be affected by the recited "synthetic" alone.

For lack of a definition in the specification and given the ambiguity of common meanings of "synthetic" in the context of claim interpretation, the 5/18/2021 Applicant-remarks definition of "synthetic" is accepted (p. 10), however that definition generally causes the term by itself not to limit the claim, at least as presently understood.  This is additionally the effect because a BRI of "synthetic" also reads on any degree of synthesis or artificiality, e.g. a naturally occurring cell propagated in culture is to some degree synthetic within a BRI of that term, as is any recombinant cell in culture or in vivo.
1
chemical agent
In a BRI, the recitation reads on any chemical substance, e.g. including a protein (Wiki: "chemical substance" as cited on the attached form 892" "...chemical substance cannot be separated into its constituent elements by physical separation methods, i.e., without breaking chemical bonds"). 



Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 21-22 and 24-25
Claims 1, 5, 7-8, 21-22 and 24-25 are rejected under 35 USC 102(a)(1) as anticipated by Nano (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 1, the structure of the recited "synthetic solar cell" reads on the structure of naturally occurring Rhodopseudomonas sphaeroides bacterial cells, for example as taught by Nano as "...a photosynthetic function encoded on the 42-kb plasmid..." and "Many of the photosynthesis-deficient mutants were found to have alterations in their indigenous plasmids..." (p. 1094, end of 1st col. running to 2nd col.; abstract; and entire document).  The recited "a coded chemical comprising a plasmid having at least one gate switch formed from affinity blocks made of nucleic acids" reads on one or more of the endogenous R. sphaeroides plasmids coding for photosynthesis related proteins.  The recited "coded chemical" reads on the DNA of R. sphaeroides.  The recited "affinity blocks" read on the codons of the DNA or, in the alternative, on DNA bases corresponding to any biding domain of the encoded proteins.  The recited "gate switch defining a bridge between light and the chemical agent whereby, upon exposure to light, the gate switch is configured to trigger the chemical agent to perform an operation to generate the output" reads on the photosynthetic mechanism of R. sphaeroides.

Regarding claim 5, at least one of the recited embodiments of the recited "chemical agent" reads on any of the chemicals and proteins of the photosynthetic mechanism of R. sphaeroides.  

Regarding claim 7, the buffer reads on any of the extracellular or intracellular fluid in R. sphaeroides.

Regarding claim 8, the possible output embodiments read on at least ATP resulting from R. sphaeroides photosynthesis.  The art is applied similarly to claim 21.  The art also is applied similarly to claim 22, in that a BRI of the recited power output reads on ATP as an embodiment of stored energy.

Regarding claims 24 and 25, BRIs of the structure of the recited synthetic and natural membranes read on the structure of the membrane of R. sphaeroides.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.
Judicial exceptions (JE) to 101 patentability
Claims 1, 5, 7-8, 21-22 and 24-25 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains. 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: natural product
Preliminarily, at this 1st step of the analysis, in at least one embodiment, elements of independent claim 1 are directed to a natural product: at least, for example, a natural cell, naturally configured to react to an input by generating an output, for example a cell reacting to light via a photosynthetic pathway.  Such a natural cell is exemplified in more detail in the accompanying 102 rejection with citation to Nano (as cited on the attached "Notice of References Cited" form 892).  That is, the recited "synthetic solar 

2nd Mayo/Alice question
In at least some claimed embodiments, all elements of claim 1 are understood to read on natural products or elements of natural products.  Therefore, answering the 2nd Mayo/Alice question, no claim recites significantly more than the identified judicial exception, and it is not clear that any claim is otherwise sufficiently analogous to controlling case law identifying an example of an eligible claim.

Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 5, 7-8, 21-22 and 24-25 add elements which also are part of the identified JE for the same reasons described above regarding the independent claim and therefore do not provide the something significantly more necessary to satisfy 101.  In a BRI of each recited term within each dependent claim, that term and the claim read on naturally occurring structure, including examples of otherwise naturally occurring structure produced by human intervention.
Claims 14 and 23 do not clearly read on natural products and are not here rejected.


Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 112(b)
Applicant states (emphasis removed/added, applicant remarks: pp. 8-9):
...  Claim 1 has been amended to state that the coded chemical is a plasmid having at least one gate switch formed from affinity blocks made of nucleic acids of the plasmid.  This, in combination with the feature of "the gate switch is configured to trigger the chemical agent to perform an operation to generate the output", fully addresses the Examiner's objection.
The claim recites "a coded chemical comprising a plasmid," not the above-asserted "coded chemical is a plasmid." 
It cannot be agreed the that the previous 112(b) rejections were remedied, and the rejections have been revised according to the amendment, and/or new rejections have been applied.
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 11, 3rd para.):
...  In the field of genetics, "natural" is defined as a cell that naturally exists in nature and comprises genes naturally produced by that cell. On the other hand, "synthetic" is defined as a cell that has been engineered to comprise a gene that is not part of the natural genome of that cell. By way of an example, a "synthetic solar cell" may be a non-photosynthetic microbe which has been engineered to be responsive to light. This definition is consistent with that provided on the Wikipedia page for "synthetic cell" (see Exhibit 1), and thus would be part of the common general knowledge of the skilled person. Furthermore, this definition is not a product-by-process limitation, and instead limits the structure of the cell (in that the cell comprises a gene that is not part of the natural genome of the cell).
The above "definitions" of "natural" and "synthetic" cannot be agreed to a "definitions."  While Applicant's assertions may have merit as pertaining to the terms "natural" and "synthetic," they are not clearly "definitions," let alone the only possible definitions, and it is not clear that the "field of genetics" necessarily includes any particular definition of these terms, aside from their common dictionary definitions.  Also, these Applicant assertions are made without evidence.

Regarding Exhibit 1, the Wikipedia entry regarding an "Artificial cell," also known as a "synthetic cell," that entry teaches various definitions in its second paragraph such that it appears inaccurate to refer to any single definition in that entry without further clarification.
Regarding the assertion that "this definition is not a product-by-process limitation, and instead limits the structure of the cell (in that the cell comprises a gene that is not part of the natural genome of the cell)" (emphasis added), it is not clear which "definition" in particular is being referenced.  Also, it is not clear what is the relevance of Applicant's asserted "the cell comprises a gene" to the instant claims, since the claims do not include recitation clearly relating to this assertion.  That is, the claims include no recitation regarding a "gene," and instead recite language having scope extending beyond natural genetics, i.e. not clearly limited to natural genetics and its associated mechanisms.

Applicant states (emphasis removed/added, applicant remarks: pp. 11-12):
...any naturally occurring counterpart to the claimed "synthetic solar cell" of Claim 1 does not possess "a coded chemical comprising a plasmid having at least one gate switch formed from affinity blocks made of nucleic acids of the plasmid."
Therefore, the term "synthetic solar cell" of Claim 1 is structurally limiting and does not read on to a naturally occurring cell; moreover, the synthetic solar cell possesses markedly different characteristics compared to any naturally occurring equivalent. Thus, the claimed invention has patent eligible subject matter.
Given a BRI of claim 1 and the above 112(a-b) rejections, the claim reads on the structure of naturally occurring bacteria at least as described in the 102 rejection.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.




Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 

The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631